Citation Nr: 1338895	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus and metatarsalgia.

2.  Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus and metatarsalgia.


REPRESENTATION

Appellant represented by:	Allen Gumpenburger, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and N.N.



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a Central Office hearing was held before the undersigned; a transcript is associated with the record.

The Veteran's presentation at the April 2013 Board hearing included testimony and discussion concerning a petition to reopen a claim of service connection for headaches.  However, review of the record that this issue is not in appellate status and is not before the Board at this time.  The August 2009 RO rating decision on appeal did include the issue of whether new and material evidence had been received to reopen a claim of service connection for headaches.  The Veteran initiated an appeal of that denial in her November 2009 notice of disagreement.  The July 2010 statement of the case (SOC) included the headaches issue.  However, the September 2010 substantive appeal (by the Veteran's properly appointed representative) expressly limited the appeal to the claims of service connection for right knee and lumbar spine disabilities.  The form includes a checked box indicating "I am only appealing these issues" and lists the right knee and lumbar spine issues.  An accompanying cover letter also specifically limits the appeal to these two issues.  Thus, only those two issues (the right knee and lumbar spine service connection claims) are in appellate status and before the Board at this time.  [In December 2012 the Veteran submitted another VA Form 9 Substantive Appeal which requested a Board hearing in this appeal.  However, the withdrawal of the appeal regarding headaches was effective upon receipt.  See 38 C.F.R. § 20.204(b)(3)(c).  Notably, the December 2012 VA Form 9 would not have been a timely substantive appeal on the headache issue had there been no withdrawal.]

The Veteran's testimony regarding the headache issue raises a question of whether she seeks to now reopen such claim.  That matter is referred to the RO for clarification  and any appropriate action.   

A September 2010 written statement from the Veteran's representative expresses her desire to establish: "Service connection for ankles, knees, hips and back as secondary to my service connect[ed] disability."  The Veteran's claims of service connection for a right knee disability and for a low back disability are on appeal.  The other issues noted in the September 2010 statement have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In October 2013  the Veteran submitted a written statement indicating that she seeks to reapply for vocational rehabilitation benefits.  This matter also has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Furthermore, the Veteran's December 2012 written statement makes reference to a number of medical issues in a manner that suggests she may be raising additional claims, and these matters also require clarification.  She refers to "scar on my upper right arm due to a shot for needle while in Basic Training," "high blood pressure," high cholesterol," as well as "medical problems ongoing and unable to work."  The matters of new and material evidence to reopen a claim of service connection for a right arm scar, service connection for high blood pressure and high cholesterol, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are referred to the RO for clarification from the Veteran (as to whether she wishes to pursue them) and any appropriate action.

Finally, the Board notes that the Veteran's agent did not appear to represent her at the April 2013 hearing before the Board (she waived his presence, indicating she wished to proceed at the hearing pro se).  However, neither the Veteran nor her agent has revoked the appointment of the agent as her representative, and that designation (on VA Form 21-22a) remains in effect.  However, a comment by the Veteran at the hearing raises some question as to whether her agent intends to continue to actively participate in this case.  As this matter is being remanded for necessary development anyway, the RO will have the opportunity:  to confirm (a) that the Veteran desires to proceed in this case with the appointed representative, and (b) that the appointed representative intends to continue representing the Veteran in accordance with the July 2010 VA Form 21-22a.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on her part is required.


REMAND

The Veteran contends that she suffers from chronic right knee and low back disabilities, and that each is etiologically linked to physical stress and injury during her military service.  The development of the evidence in the course of the RO's adjudication of this claim, including in the questions addressed by a June 2010 VA examination report, focused on the Veteran's contention that the disabilities may have been incurred in service.  However, in her September 2010 substantive appeal (and again in December 2012) the Veteran raised a secondary service connection theory of entitlement.  This additional theory of entitlement raises new medical questions which were not addressed in the VA examination report of record, are not otherwise resolved by the evidence of record, and were not considered in the AOJ adjudication.

Furthermore, several episodes of back symptomatology are documented in the service treatment records (STRs), and have been acknowledged in the RO's development and adjudication of this issue, including the June 2010 VA examination report.  The Board additionally notes that a review of the Veteran's STRs found a June 1981 consultation when the Veteran complained of "knee" discomfort along with right leg complaints.  The Board finds that this reasonably suggests an episode of potentially pertinent right knee symptoms during service.  
Accordingly, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for both issues on appeal, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board additionally observes that there is some uncertainty as to the nature and diagnosis of the claimed current disabilities of the back and the right knee; a VA examination with medical opinion should resolve the uncertainty.

Additionally, the Board notes that the Veteran has expressed in multiple written statements, including most recently in a May 2013 statement, that immediately following the conclusion of her active duty service in 1982 she became a dependent under her then-spouse, and she appears to assert that she received dependent spouse medical care from service department facilities from 1982 through 1989.  Specifically, she identified the following treatment: "July 1982 - December 1983 Krabbonloch Clinic Germany; February 1984 - July 1986 Fort Knox, Kentucky; July 1986 - August 1987 Scwienfurt Germany; August 1987 - September 1989 Moncrieff Army Hospital Fort Jackson."

The Veteran has also identified a specific period of inactive duty Reserve service from August 1985 to August 1986 in Ft. Knox, Kentucky.  This inactive duty Reserve service was first identified in her August 1993 filing of a claim for benefits.  The Veteran's May 2013 statement indicates that she may have received pertinent medical care at Fort Knox, Kentucky, during this period.  It is unclear whether or not she claims that a disability for which service connection is sought is related to a qualifying period of Reserve service.  If so, such period of service must be verified.

Although the Veteran's active duty service treatment records are associated with the claims file, it does not appear that a search was performed for all medical records (of both Reserve duty and dependent spouse care) from July 1982 through September 1989 at various facilities.  Accordingly, additional development to obtain records of the treatment the Veteran received as a military dependent spouse and any outstanding inactive duty Reserve STRs from August 1985 to August 1986 in Ft. Knox, Kentucky is necessary.  

The Board also observes that the Veteran's May 2013 statement refers to treatment at a VA medical facility from late 1989 to the present.  A review of the record found that the RO previously sought available such records, and that those received are associated with the record.  

Finally, considering that the Veteran appears to have initiated a number of new service connection claims (referred to the RO in the introduction section, above) for disabilities that her contentions suggest may cause or aggravate her low back and right knee disabilities on appeal (including claimed disabilities of the ankles, hips, and left knee), the issues on appeal might be considered inextricably intertwined with pending claims.  During the processing of this remand, the RO shall have the opportunity to ensure that all such pending service connection claims are processed appropriately so that the Veteran's theories of entitlement on the basis of secondary service connection may be fully considered.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to indicate whether she alleges that any claimed disability was incurred or aggravated during a qualifying period of Reserve service and, if so, to identify (by dates) such period of service.  The RO should arrange for verification of her duty status for any period of such service she identifies.

2.  The RO must secure for the record any outstanding STRs from the Veteran's Reserve service.  The search must encompass all appropriate service record depositories.  The scope of the search for such records must be noted in the claims file.

3.  The RO should arrange for an exhaustive search for complete clinical records of all dependent spouse care the Veteran received from June 1982 through September 1989 at the several locations she has identified, most recently as presented in her May 2013 written statement.  Specifically: "July 1982 - December 1983 Krabbonloch Clinic Germany; February 1984 - July 1986 Fort Knox, Kentucky; July 1986 - August 1987 Scwienfurt Germany; August 1987 - September 1989 Moncrieff Army Hospital Fort Jackson."   [.]  If the records cannot be located the extent of the search should be annotated in the record.

4.  With attention to the fact that the Veteran appears to have initiated a number of new service connection claims for disabilities that her contentions suggest may cause or aggravate her low back and right knee disabilities on appeal (including claimed disabilities of the ankles, hips, and left knee), the RO should ensure that all pending service connection claims intertwined with this appeal are processed appropriately such that the Veteran's secondary service connection theories of entitlement may be fully considered.

5.  After completion of the above, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her claimed disabilities of (a) the low back and (b) the right knee, and in particular whether or not any such disability is related to her military service or was caused or aggravated by her service-connected disability(ies).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each chronic low back / lumbar spine .disability entity found. 
(b) As to each low back disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred during military/is related to the back complaints noted during service in December 1980, December 1981, September 1981, and March 1982?  The response to this question should address the Veteran's lay statements concerning her in-service and post-service history of low back symptoms.

(c) As to each low back disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) a service-connected disability, including bilateral pes planus with metatarsalgia and any other disability for which service connection may be established during the processing of this remand?  If the opinion is to the effect that a service-connected disability did not cause, but aggravated, the low back disability/disabilities, the examiner should also specify, so far as possible, the degree of low back disability resulting from such aggravation.  

(d) Please identify (by medical diagnosis) each chronic right knee disability entity found.

(e) As to each right knee disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred during military service/is related to the June 1981 report of right knee discomfort in service?  The response to this question should address the Veteran's lay statements concerning her history of right knee symptoms in service and postservice.
(f) As to each) right knee disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by (increased in severity due to) a service-connected disability, including bilateral pes planus with metatarsalgia and any other disability for which service connection may be established during the processing of this remand?  If the opinion is to the effect that a service-connected disability did not cause, but aggravated, the right knee disability/disabilities, the examiner should also specify, so far as possible, the degree of right knee disability resulting from such aggravation.  

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

6.  The RO should then review the record and readjudicate the issues on appeal, (including in light of the findings and determinations made regarding any intertwined service connection claims among those matters referred to the RO above).  The RO readjudication must include consideration of the Veteran's more recently expressed secondary service connection theories of entitlement.  If any issue on appeal remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and her agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

